Case 0:21-cv-60438-AHS Document 9 Entered on FLSD Docket 03/17/2021 Page 1 of 1




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                       Case No. 0:21-cv-60438-AHS

 WILLIAM DESPAGNE,

         Plaintiff,

 vs.

 HEALTHCARE REVENUE RECOVERY GROUP,
 LLC, and INPHYNET SOUTH BROWARD, LLC,

       Defendants.
 ____________________________________________/
        JOINT STIPULATION OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff William Despagne and Defendants Healthcare Revenue Recovery Group, LLC,

 and Inphynet South Broward, LLC, by and through respective undersigned counsel, file this Joint

 Stipulation of Voluntary Dismissal with Prejudice of the above styled action. Plaintiff and

 Defendants shall each bear their own attorneys’ fees and costs. All parties have reviewed this

 stipulation.

 DATED:          March 17, 2021

 Respectfully Submitted,

  /s/ Jibrael S. Hindi                      .        /s/ John Gaset, Esq.
 JIBRAEL S. HINDI, ESQ.                              JOHN GASET, ESQ.
 Florida Bar No.: 118259                             Florida Bar No.: 98415
 E-mail:jibrael@jibraellaw.com                       E-mail: john.gaset@dinsmore.com
 THOMAS J. PATTI, ESQ.                               E-mail:jessica.lovins@dinsmore.com
 Florida Bar No.: 118377                             DINSMORE & SHOHL LLP
 E-mail:tom@jibraellaw.com                           201 N. Franklin Street, Suite 3050
 The Law Offices of Jibrael S. Hindi                 Tampa, FL 33602
 110 SE 6th Street, Suite 1744                       Telephone: (813) 543-9848
 Fort Lauderdale, Florida 33301                      Facsimile: (813) 543-9849
 Phone: 954-907-1136                                 Counsel for Defendant,
 Fax: 855-529-9540                                   Inphynet South Broward, LLC

 COUNSEL FOR PLAINTIFF                               COUNSEL FOR DEFENSE


                                            Page 1 of 1
